Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massieu (US 2005/0218231 A1) in view of Pierenkemper et al. (US 6119942).
Regarding claim 9, Massieu teaches a method comprising:
determining a distance from a known point to an item presented for scanning by a barcode scanner [0044]; and
adjusting variable lenses on each of a plurality of barcode scanner scan-field lighting elements based on the determined distance [0041-0044].
Massieu lacks adjusting the variable lenses on each lighting element.
Pierenkemper teaches adjusting a variable lens on a lighting element (Col. 1 Lines 20-25).

Regarding claim 10, Massieu teaches wherein determining the distance from a known point to an item presented for scanning by the barcode scanner includes measuring a distance from a distance sensor to the item presented for scanning [0044].
Regarding claim 11, Massieu teaches wherein the distance sensor is a sonar device [0044].
Regarding claim 14, Massieu teaches further comprising: capturing an image with the camera; and outputting the image to a barcode reading process of the barcode scanner (Fig. 1, Fig. 4).
Regarding claim 15, Massieu teaches wherein the variable lenses are variable focus lenses [0114].
Regarding claim 16, Massieu teaches wherein the variable focus lenses are liquid lenses [0114].
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massieu as modified by Pierenkemper in view of Check et al. (US 2002/0038820 A1).
Regarding claims 12 and 13, Massieu teaches the barcode scanner is an imaging scanner including a first camera under a surface of the barcode scanner (Fig. 1), the barcode scanner includes a scan field lighting array that illuminates a scan field of the camera (42); and determining the distance from a known point to an item presented for scanning by the barcode scanner includes: approximating a distance from the surface to the item presented for scanning by processing an image captured by the camera in view of image locations, each image location calibrated to a known distance [0044].
Massieu lacks the scanner being a bioptic scanner including second scanning devices behind a second suface.
Check teaches a barcode scanner is a bioptic scanner with a second scanner and lighting array behind a vertical surface (Fig. 1D1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of PIerenkemper and are required by the amendment regarding the light element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose telephone number is (571)270-5031.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/RAFFERTY D KELLY/               Examiner, Art Unit 2876